                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                   3:18-cv-00497-RJC
                               (3:15-cr-00121-RJC-DSC-5)

MILTON CHAVARRIA,                         )
                                          )
                  Petitioner,             )
                                          )
vs.                                       )                                ORDER
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                  Respondent.             )
__________________________________________)

        THIS MATTER is before the Court on Petitioner’s Motion to Vacate, Set Aside or Correct

Sentence under 28 U.S.C. § 2255. [CV Doc. 1].1

I.      BACKGROUND

        Beginning as early as 2010, Petitioner Milton Chavarria (“Petitioner”) was a member of

the violent street gang La Mara Salvatrucha or MS-13, operating in and around Charlotte, North

Carolina. [CR Doc. 876 at ¶ 10: PSR]. Petitioner had a gang nickname, “Syko,” and was a member

of a smaller group or clique, known as Trece Locos Salvatrucha or TLS. [Id.]. Consistent with

the rules and expectations of MS-13, Petitioner committed acts of violence to maintain

membership and increase his position in the gang. [Id. at ¶ 6]. For instance, in October 2011,

Petitioner and other MS-13 gang members covered their faces with blue and white bandanas,

representing the colors of MS-13, and robbed a group of women at gunpoint. [Id. at ¶ 11].



1 Citations to the record herein contain the relevant document number referenced preceded by either the
letters “CV,” denoting that the document is listed on the docket in the civil case file number 3:18-cv-00497-
RJC, or the letters “CR,” denoting that the document is listed on the docket in the criminal case file number
3:15-cr-00121-RJC-DSC-5.



     Case 3:15-cr-00121-RJC-DSC Document 1231 Filed 08/06/20 Page 1 of 10
        On October 16, 2013, Petitioner participated in a shooting as part of an MS-13 gang-

initiation process. [Id.]. On the day of the shooting, Petitioner and another MS-13 gang member,

Luis Funes-Rivera, a/k/a “Demonio,” picked up Alexis Villalta-Morales, who wanted to gain

initiation into MS-13, drove to a nearby apartment complex, and directed Villalta-Morales to shoot

the first black man that walked by them. [Id. at ¶ 11(b)]. As directed, when a black male

approached, Villalta-Morales pointed a gun provided by the gang members at him. Villalta-

Morales shot the victim, fired two additional shots, and fled. During the shooting Petitioner and

Funes-Rivera served as lookouts. Petitioner, Villalta-Morales, and Funes-Rivera fled the scene in

Petitioner’s car. [Id.].

        On May 19, 2015, Petitioner, along with 36 codefendants, including Villalta-Morales and

Funes-Rivera, was charged with participating in a racketeering conspiracy, in violation of 18

U.S.C. § 962(d). [CR Doc. 3: Indictment]. Petitioner pleaded guilty without a plea agreement.

[See CR Doc. 670 at ¶ 25: Acceptance and Entry of Guilty Plea; CR Doc. 1094: Plea Tr.]. As part

of his guilty plea, Petitioner agreed to a factual basis. [CR Doc. 670 at ¶¶ 26-27]. The factual

basis provided that on October 16, 2013, Petitioner, Funes-Rivera, and Villalta-Morales aided and

abetted by one another attempted to murder a man in Charlotte, North Carolina. [CR Doc. 661 at

4: Factual Basis]. Petitioner, however, reserved the right to challenge certain statements in the

factual basis relating to whether he had aided and abetted others in this attempted murder. [Id. at

5 nn.1-5].

        Before sentencing, a probation officer prepared a Presentence Investigation Report (PSR),

recommending an advisory guidelines range of 151 to 188 months in prison, based on a total

offense level of 32 and a Criminal History Category of III. [CR Doc. 876 at ¶¶ 37, 51, 84]. In

calculating the base offense level, the probation officer concluded that Petitioner’s underlying



                                                2

     Case 3:15-cr-00121-RJC-DSC Document 1231 Filed 08/06/20 Page 2 of 10
racketeering activity included attempted first-degree murder and, therefore, applied U.S.S.G. §

2A2.1 (Assault with Intent to Commit Murder; Attempted Murder), which called for a base offense

level of 33. [Id. at ¶ 24].

        Petitioner objected to, among other things, the calculation of the base offense level.

Petitioner argued that § 2A2.1(a)(2), which was for second-degree murder and called for a base

offense level of 27, was the proper guideline cross-reference. [CR Doc. 864: Objections to PSR

at ¶¶ 4-14; CR Doc. 876 at 23: PSR Addendum]. At the sentencing hearing, Petitioner argued for

application of § 2A2.1(a)(2), contending that Villalta-Morales and Funes-Rivera had provided

“inconsistent stories” about the shooting on October 16, 2013. [CR Doc. 1095 at 5-9: Sentencing

Tr.]. The Court overruled this objection and found that Villalta-Morales had the “intent to kill”

and that the shooting was “premediated.” [Id. at 29]. In support of this finding, the Court

referenced evidence that the shooting “was for the purpose of entering a gang,” that there were a

number of shots fired, and the shooting was “unprovoked.” [Id.].

        Before his sentencing, Petitioner, despite being represented by counsel, submitted two pro

se handwritten documents to the Court, one titled “Affidavit of Facts” and the other a letter

addressed to the undersigned. [CR Docs. 917, 927]. In these submissions, Petitioner denied

several facts related to the offense and his relevant conduct. In pertinent part, Petitioner claimed

that he was not a member of the MS-13 gang and that his “brief” association with MS-13 ended in

2011. [CR Doc. 917 at ¶¶ 27, 41; CR Doc. 927]. Petitioner denied that his gang name was ever

“Syko.” [CR Doc. 917 at ¶ 23]. Petitioner characterized MS-13 as an “oppressor” of him and his

family. [CR Doc. 927 at 2; see CR Doc. 917 at ¶¶ 34-36]. Petitioner also claimed that he did not

know and had never spoken to the shooter, Villalta-Morales, and did not know the other gang

members involved. [CR Doc. 917 at ¶¶ 24, 32-33]. Petitioner stated that he was not at the scene



                                                 3

     Case 3:15-cr-00121-RJC-DSC Document 1231 Filed 08/06/20 Page 3 of 10
when the shooting occurred on October 16, 2013, [Id. at ¶ 22], but instead was at a job site in

Charleston, South Carolina, with his girlfriend at the time of the shooting [Id. at ¶¶ 28-29]. As to

the Affidavit, Petitioner offered “his oath and affirmation, in the presence of Almighty God, that

all stated here in is the truth.” [Id. at 5].

        Before and during the sentencing hearing, Petitioner’s attorney moved to withdraw the

letter and “Affidavit of Facts,” citing Local Rule of Criminal Procedure 47.1, which provides that

the Court “will not ordinarily entertain a motion filed by a criminal defendant who is still

represented by counsel.” [CR Doc. 1019; CR Doc. 1095 at 30-31]. The Court found that, because

these submissions were not motions, Local Rule 47.1 did not apply. [CR Doc. 1095 at 31]. The

Court further found that Plaintiff’s submissions were “extremely relevant” to the issue of

acceptance of responsibility and possibly to other issues in the case.” [Id. at 31-32].

        After hearing from the Government on the impact of Plaintiff’s submissions on sentencing,

the Court asked counsel for Petitioner to respond to the issue of acceptance of responsibility as

well as to whether Plaintiff’s submissions were an obstruction of justice. [Id. at 42]. Counsel

argued against a finding of obstruction and in favor of reduction for acceptance of responsibility.

[Id. at 42-44, 46-47]. Counsel told the Court, “obviously we tell our clients not to engage in filing

stuff with the Court. Unfortunately, as in this case, sometimes they don’t listen.” [Id. at 43].

        The Court noted that, “[i]f I believed this affidavit it would have a huge impact on my

approach to sentencing, whether someone participated in the senseless and heinous shooting of

this innocent person or instead was with somebody else in Charleston, South Carolina, when it

occurred. It would have a huge impact on my 3553(a) decision.” [Id. at 43]. After hearing

extensive arguments from counsel for both parties, the Court found and held as follows:

                       I have to find, in order to grant an acceptance of
                responsibility reduction, that the defendant clearly demonstrates

                                                 4

     Case 3:15-cr-00121-RJC-DSC Document 1231 Filed 08/06/20 Page 4 of 10
       acceptance of responsibility for his offense. And in App. Note 1A
       [of U.S.S.G. §3E1.1], the finding includes truthfully admitting the
       conduct comprising the offense of conviction, and truthfully
       admitting or not falsely denying any additional relevant conduct for
       which the defendant is accountable under 1B1.1. I can’t find that in
       this case. I am persuaded that in filing document number 917, and
       document number 927, that [Petitioner] was intending to influence
       the Court in a way that is inconsistent with acceptance of
       responsibility.

               I specifically find that paragraphs 22, 23, 28, 31, and 33 are
       false. They appear to be knowingly false, and they appear to be
       inconsistent with a clear demonstration of acceptance of
       responsibility.
                                           …
               I also believe that the letters provided to the Court in 917 and
       927 constitute attempted obstruction of justice. I think they are
       materially false. If the Court were to believe the statements made
       by the [Petitioner] in this Affidavit of Facts, the Court would have a
       much different approach to the 3553(a) factors than it would have if
       it did not believe those statements.

              In addition, those statements would tend to have an effect on
       the Court’s determination of the offense level with respect to the
       shooting. The Court has found that the shooting constituted a
       premediated first[-]degree attempted murder that was part of the
       relevant conduct, and that the [Petitioner] – it was reasonably
       foreseeable to the [Petitioner].

               If the Court were to believe the statements in the
       [Petitioner’s] Affidavit of Facts, it would have found some other
       offense level appropriate to his plea of guilty. Perhaps an offense
       level of 25 for the robbery which is contained in Count One of the
       indictment, and not a 35 as a result of the [Petitioner’s] participation
       in the attempted murder which occurred on October 16.

               And so is was definitely a provision of materially false
       information to a judge, meeting the definition both of materiality
       and falsehood.

              And therefore the Court will, in addition to denying 3E1.1
       acceptance, the Court is also going to adjust the advisory Guidelines
       upward 2 levels for an attempted obstruction of justice.




                                          5

Case 3:15-cr-00121-RJC-DSC Document 1231 Filed 08/06/20 Page 5 of 10
[CR Doc. 1095 at 47-49]. These adjustments resulted in a TOL of 37. [Id. at 50]. With a Criminal

History Category of III, the advisory guideline range was 262 to 327 months before any

consideration of variance or departure. [Id.]. After hearing from various witnesses on Petitioner’s

behalf and from Petitioner himself [Id. at 52-57] and balancing the factors and sentencing

objectives of Section 3553(a), the Court varied downward to a sentence of 228 months [Id. at 60-

61; see CR Doc. 1052: Statement of Reasons]. The Court also noted that a term of imprisonment

of 228 months “would have been the sentence imposed by the Court to accomplish those factors,

regardless of the guideline rulings” made today. [Id. at 63]. Judgment on Petitioner’s conviction

was entered on October 13, 2016. [CR Doc. 1051: Judgment].

        Petitioner appealed to the Fourth Circuit Court of Appeals. [CR Doc. 1067]. Petitioner

challenged: (1) the Court’s decision to apply a base offense level of 33 based on the racketeering

activity underlying Petitioner’s conspiracy offense, namely the October 16, 2013 shooting; (2) the

Court’s “refusal to reduce Petitioner’s offense level by two points for acceptance of responsibility,

and enhancement of this offense level by two points for attempted obstruction of justice;” and (3)

the substantive reasonableness of his sentence. United States v. Chavarria, 700 Fed. App’x 195,

196-98 (4th Cir. 2017) (unpublished decision). The Fourth Circuit affirmed the Court’s judgment,

holding that the evidence supported the Court’s finding as to premeditation and malice; the Court

properly considered Petitioner’s pro se submissions when denying acceptance of responsibility

and applying the obstruction of justice enhancement; and that his sentence was procedurally and

substantively reasonable. Id. at 197-98.

        Petitioner timely filed the present motion to vacate, arguing that counsel provided

ineffective assistance with respect to sentencing. 2 [CV Doc. 1]. Petitioner purports to raise three


2
  After seeking leave of Court for additional time, Petitioner, with the assistance of University of Wisconsin
law student, filed a memorandum in support of his motion to vacate. [CV Docs. 4-6].

                                                      6

     Case 3:15-cr-00121-RJC-DSC Document 1231 Filed 08/06/20 Page 6 of 10
grounds for relief in his motion. [See id. at 5-7]. These grounds, however, all relate to a claim of

ineffective assistance of counsel based on his counsel’s alleged failure to inform Petitioner of the

potential consequences of contesting the factual basis of Petitioner’s guilty plea through pro se

submissions to the Court. [See id.]. The Government responded to Petitioner’s motion [CV Doc.

9] and Petitioner replied [CV Doc. 14].

         This matter is now ripe for adjudication.

II.      STANDARD OF REVIEW
         Rule 4(b) of the Rules Governing Section 2255 Proceedings provides that courts are to

promptly examine motions to vacate, along with “any attached exhibits and the record of prior

proceedings . . .” in order to determine whether the petitioner is entitled to any relief on the claims

set forth therein. After examining the record in this matter, the Court finds that the arguments

presented by Petitioner can be resolved without an evidentiary hearing based on the record and

governing case law. See Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

III.     DISCUSSION

         The Sixth Amendment to the U.S. Constitution guarantees that in all criminal prosecutions,

the accused has the right to the assistance of counsel for his defense. See U.S. CONST. amend.

VI.    To show ineffective assistance of counsel, Petitioner must first establish a deficient

performance by counsel and, second, that the deficient performance prejudiced him.                 See

Strickland v. Washington, 466 U.S. 668, 687-88 (1984). In making this determination, there is “a

strong presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance.” Id. at 689; see also United States v. Luck, 611 F.3d 183, 186 (4th Cir. 2010).

Furthermore, in considering the prejudice prong of the analysis, the Court “can only grant relief

under . . . Strickland if the ‘result of the proceeding was fundamentally unfair or unreliable.’”

Sexton v. French, 163 F.3d 874, 882 (4th Cir. 1998) (quoting Lockhart v. Fretwell, 506 U.S. 364,

                                                     7

       Case 3:15-cr-00121-RJC-DSC Document 1231 Filed 08/06/20 Page 7 of 10
369 (1993)). Under these circumstances, the petitioner “bears the burden of affirmatively proving

prejudice.” Bowie v. Branker, 512 F.3d 112, 120 (4th Cir. 2008). If the petitioner fails to meet

this burden, a “reviewing court need not even consider the performance prong.” United States v.

Rhynes, 196 F.3d 207, 232 (4th Cir. 1999), opinion vacated on other grounds, 218 F.3d 310 (4th

Cir. 2000).

       When the ineffective assistance claim relates to a sentencing issue, the petitioner must

demonstrate a “‘reasonable probability’ that his sentence would have been more lenient” but for

counsel’s error. Royal v. Taylor, 188 F.3d 239, 249 (4th Cir. 1999) (quoting Strickland, 466 U.S.

at 694)). If the petitioner fails to meet this burden, the “reviewing court need not even consider

the performance prong.” United States v. Rhynes, 196 F.3d 207, 232 (4th Cir. 1999), opinion

vacated on other grounds, 218 F.3d 310 (4th Cir. 2000).

       Here, Petitioner claim relates to a sentencing issue in that Petitioner’s submissions occurred

after the entry of the guilty plea and before sentencing and ultimately impacted the Court’s

determination of the advisory guideline range for Petitioner’s sentence. Petitioner claims that his

attorney reserved the right for him to contest his involvement in the shooting by Villalta-Morales

but did not tell him that he “risked losing acceptance of responsibility if [he] pressed the issue” of

his involvement. [CV Doc. 1 at 4]. Petitioner claims that, had he known the risk involved, he

“would not have contested [his] involvement in the shooting” with the letter to the undersigned

and the Affidavit of Facts he submitted in his case. [Id. at 4-5, 7]. Petitioner tacitly admits that he

did not advise his attorney that he was planning on filing the documents with the Court before he

filed them. [See id. at 5].

       Petitioner’s arguments are not well taken. Petitioner again seeks to avoid responsibility for

lying to the Court to obtain a lower sentence. On appeal, he claimed the Court erred in its



                                                  8

     Case 3:15-cr-00121-RJC-DSC Document 1231 Filed 08/06/20 Page 8 of 10
consideration of the submissions at issue here. Now, on collateral review, Petitioner blames his

attorney for not telling him that lying to the Court may have consequences relative to his

sentencing. Petitioner does not dispute that his attorney told him not to file anything with the

Court. Rather, Petitioner ignored his attorney’s advice and filed documents with the Court

containing material, false representations that were intended to reduce Petitioner’s sentence. At

sentencing, Petitioner’s counsel did everything she could to mitigate the consequences of

Petitioner’s decision to lie to the Court. Because it was Petitioner’s own misconduct that resulted

in the changes to the advisory guideline range, he cannot show deficient performance by counsel.

        Even if Petitioner had shown deficient performance, he has not and cannot show prejudice.

The Court, at sentencing, stated that it would have imposed the same sentence, 228 months, even

if it had not denied Petitioner a reduction for acceptance of responsibility or applied the adjustment

for obstruction of justice. [CR Doc. 1095 at 63; see CR Doc. 1052 at 3]. As such, Petitioner

cannot show a reasonable probability that, but for his counsel’s performance, his sentence would

have been lower. See Royal, 188 F.3d at 249.

        In sum, the Court will deny Petitioner’s claims for his failure to show that his counsel’s

performance was deficient or that he was prejudiced by counsel’s conduct relative to sentencing.

See Strickland, 466 U.S. at 687-88; Royal, 188 F.3d at 249.

IV.     CONCLUSION

        For the foregoing reasons, the Court denies and dismisses Petitioner’s Section 2255 Motion

to Vacate.

        IT IS, THEREFORE, ORDERED that:

        1.     Petitioner’s Motion to Vacate, Set Aside or Correct Sentence under 28 U.S.C. §

               2255 [Doc. 1] is DENIED and DISMISSED.



                                                  9

      Case 3:15-cr-00121-RJC-DSC Document 1231 Filed 08/06/20 Page 9 of 10
      2.       IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

               Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

               appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

               (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

               jurists would find the district court’s assessment of the constitutional claims

               debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is

               denied on procedural grounds, a petitioner must establish both that the dispositive

               procedural ruling is debatable and that the petition states a debatable claim of the

               denial of a constitutional right).

Signed: August 5, 2020




                                                    10

  Case 3:15-cr-00121-RJC-DSC Document 1231 Filed 08/06/20 Page 10 of 10
